Citation Nr: 1620001	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to separate 10 percent ratings in place of the single 10 percent rating currently in effect for left and right knee degenerative arthritis, status post meniscus repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for degenerative arthritis, bilateral knees, status post meniscus repair, and assigned a single 10 percent rating.  The Veteran seeks separate 10 percent ratings 

The Veteran had a hearing before a Veterans Law Judge (VLJ) in May 2013.  A transcript has been associated with his electronic claims file.  In March 2016, the Veteran was sent a letter notifying him that the VLJ who had conducted his hearing was no longer employed by the Board.  The Veteran was given thirty days to request a new hearing, and he did not respond.  


FINDINGS OF FACT

1.  Left knee degenerative arthritis, status post meniscus repair, is manifested by painful motion and instability.  

2.  Right knee degenerative arthritis, status post meniscus repair, is manifested by painful motion and instability.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent have been met for left knee degenerative arthritis, status post meniscus repair.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.59, 4.71a, DC 5010-5260 (2015).

2.  The criteria for a rating of 10 percent have been met for right knee degenerative arthritis, status post meniscus repair.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.59, 4.71a, DC 5010-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the duty to notify, as the December 2010 rating decision granted service connection for degenerative arthritis bilateral knees, status post meniscus repair, the claim has been substantiated.  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records have been obtained.  There is no indication of outstanding documents.  The Veteran was afforded VA medical examinations in October 2010 and May 2014 for his claim.  There is no argument or indication that these examinations are inadequate.  Rather, they evaluate the current severity of the Veteran's bilateral knee disability.  For this reason, the latter examination was also in substantial compliance with the Board's May 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is seeking an initial 10 percent rating for each knee instead of the single 10 percent rating that he was awarded.  In the December 2015 post-remand brief, his representative specifically requested only that separate 10 percent ratings be assigned.  His knees are evaluated under DC 5260-5010, which rates limitation of flexion due to degenerative arthritis.

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  Id.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At his October 2010 examination, the Veteran reported weakness and that his knees would give way.  All ranges of motion were within normal limits.  Both knees had effusion, and the right knee had crepitus.  There were no residual symptoms from his meniscal surgeries in December 2009 and January 2010; records from these surgeries state that the Veteran had degenerative joint disease in each knee.  He also reported pain and instability in his December 2010 notice of disagreement.  

The Veteran's most recent examination was in October 2014.  He reported that his knees stiffen and are painful, and that they want to give out on him.  All ranges of motion were normal.  Functional losses were pain on movement, disturbance of locomotion, and grinding sounds.  Stability tests were normal, and the only residual from his meniscal surgery were scars that were neither painful nor greater than six square inches.  The Veteran stated that he missed a few days of work the prior year due to his knees.  

Although the above-cited evidence indicates that limitation of the Veteran's knee range of motion is not compensable under DCs 5260 and 5261, his credible reports of painful motion warrant separate 10 percent ratings for each knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Petitti, supra; DeLuca, supra; Mitchell, supra; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As indicated above, this award constitutes a complete grant of the benefit sought on appeal, as the Veteran's representative specifically requested separate 10 percent ratings only, thus indicating he was not seeking the maximum ratings.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  In any event, the above examination findings do not reflect instability or other symptoms that would warrant higher or separate ratings under any potentially applicable diagnostic codes.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as painful and reduced motion, including when walking or running, are contemplated by the rating criteria, in particular 38 C.F.R. § 4.59 and DC 5260 under which the Veteran is being rated.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture, and a referral of this case for extra-schedular consideration is not warranted.

As a final matter, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not alleged, nor does the evidence otherwise indicate, that he is unemployable on account of his bilateral knee disability.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised.

ORDER

Separate 10 percent ratings, in place of the single 10 percent rating currently in effect, are granted for left and right knee degenerative arthritis, status post meniscus repair, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


